Felton, J.
1. (a) In a fraudulent debtor’s attachment under the Code, § 8-401, it is only necessary to allege that the defendant has placed himself in one of the positions fixed in the statute. Loeb v. Smith Brothers Co., 78 Ga. 504 (3 S. E. 458).
(J) It is not necessary to allege insolvency of the defendant, if the other allegations required by the statute appear. Code, § 28-201 (2).
(o) It is not requisite to the validity of the attachment that particular property be alleged or pointed out. Loeb v. Smith Brothers Co., supra. The demurrer to the petition was properly overruled.
2. On the hearing of a petition for removal of a fraudulent debtor’s attachment, where the only ground for the attachment was a verbal threat by the defendant to conceal the property liable for the payment of his debts, it was not error for the court to refuse to remove the attachment without judicially determining whether the defendant was of sound mind at the time of the threat, where the evidence was conflicting on the question.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concm\

*598Decided October 28, 1937.
George L. ■& Garler Goode, for plaintiff in error.
L. P. Webb, Ilomer W. Gaines, contra.
Eelton, J., dissents from tire judgment, because of the ruling in headnote 2.